 

Exhibit 10.9

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.

1 North Federal Highway

Boca Raton, Florida 33432

 

January 27, 2020

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Sigma Labs,
Inc., a Nevada corporation (the “Company”) and Dawson James Securities, Inc.
(“Dawson” or the “Placement Agent”) pursuant to which Dawson shall serve as the
exclusive placement agent (the “Services”) for the Company, on a best efforts
basis, in connection with the proposed private offer and placement (the
“Offering”) by the Company of its Securities (as defined Section 3 of this
Agreement). The Company and Dawson hereby mutually agree to the terms of the
Offering and the Securities, and nothing in this Agreement may be construed to
suggest that Dawson would have the power or authority to bind the Company or an
obligation for the Company to issue any Securities or complete the Offering. The
Company expressly acknowledges and agrees that Dawson’s obligations hereunder
are on a reasonable “best efforts basis” only and that the execution of this
Agreement does not constitute a commitment by Dawson to purchase the Securities
and does not ensure the successful placement of the Securities or any portion
thereof or the success of Dawson placing the Securities.

 

1. Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506(b) of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act, and Dawson agrees to act as the Company’s exclusive
Placement Agent. Pursuant to this appointment, the Placement Agent will solicit
offers for the purchase of or attempt to place all or part of the Securities of
the Company in the proposed Offering. Until the final closing or earlier upon
termination of this Agreement or expiration of the Exclusive Term pursuant to
Section 5 hereof, the Company shall not, without the prior written consent of
the Placement Agent, solicit or accept offers to purchase the Securities other
than through the Placement Agent. The Company acknowledges that the Placement
Agent will act as an agent of the Company and use its reasonable “best efforts”
to solicit offers to purchase the Securities from the Company on the terms, and
subject to the conditions, set forth in the Subscription Documents (as defined
in Section 3). The Placement Agent shall use commercially reasonable efforts to
assist the Company in obtaining performance by each Purchaser whose offer to
purchase Securities has been solicited by the Placement Agent, but the Placement
Agent shall not, except as otherwise provided in this Agreement, be obligated to
disclose the identity of any potential purchaser or have any liability to the
Company in the event any such purchase is not consummated for any reason. Under
no circumstances will the Placement Agent be obligated to underwrite or purchase
any Securities for its own account and, in soliciting purchases of the
Securities, the Placement Agent shall act solely as an agent of the Company. The
Placement Agent’s services provided pursuant to this Agreement shall be on an
“agency” basis and not on a “principal” basis.

 

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable and will communicate to the Company, orally or in writing, each
reasonable offer to purchase Securities received by the Placement Agent as an
agent of the Company. The Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part. The
Placement Agent may retain other brokers or dealers to act as sub-agents on its
behalf in connection with the Offering and may pay any sub-agent a solicitation
fee with respect to any Securities placed by it. The Company and Placement Agent
shall negotiate the timing and terms of the Offering and acknowledge that the
Offering and the provision of Placement Agent services related to the Offering
are subject to market conditions and the receipt of all required related
clearances and approvals.

 

 1 

 

 

2. Fees and Expenses; Tail.

 

In connection with the Placement Agent services described above, the Company
shall pay to Dawson the following compensation:

 

A. Placement Agent’s Fee. As compensation for services rendered: (i) the Company
shall pay to the Placement Agent in cash or by wire transfer in immediately
available funds to an account or accounts designated by the Placement Agent an
amount (the “Placement Fee”) equal to 8.0% of the aggregate gross proceeds
received by the Company from the sale of the Securities at the closing on or
about the date hereof (the “Closing” and the date on which the Closing occurs,
the “Closing Date”), as well as from any exercise through June 30, 2020 of
warrants to purchase preferred stock to be issued on the Closing Date. In the
event that proceeds from any such exercise of the foregoing warrants to purchase
preferred stock are received by the Company, the Company shall remit the
Placement Fee with respect to the same to the Placement Agent within two trading
days of the Company’s receipt of such proceeds.

 

B. Placement Agent Warrants. As additional compensation for the services
rendered by the Placement Agent, the Company shall issue to the Placement Agent
on the Closing Date warrants (the “Placement Agent Warrants”) to purchase a
number of shares of common stock equal to 8% of the aggregate number of shares
issuable upon conversion of the convertible preferred stock issued in the
Offering on the Closing Date. In addition, in the event that any warrants to
purchase preferred stock that are issued on the Closing Date are exercised on or
before June 30, 2020, the Company shall issue to the Placement Agent within two
trading days of the exercise of those warrants to purchase preferred stock (the
“Newly Issued Preferred Stock”) additional placement agent warrants (the
“Additional Warrants”) to purchase an additional number of shares of common
stock equal to 8% of the number of shares of common stock that would be issuable
upon conversion of the Newly Issued Preferred Stock at the initial conversion
price set forth in the Series D Preferred Stock Certificate of Designations
(i.e., $1.00), and without the application of any price protection provisions
set forth in the Series D Preferred Stock Certificate of Designations. The
Placement Agent Warrants and any Additional Warrants issued will be in a form
reasonably acceptable to the Placement Agent. For purposes of clarity, the form
of placement agent warrant previously utilized by the Company and the Placement
Agent shall be deemed “reasonable” for these purposes, subject to certain
reasonable adjustments (e.g., taking into account the provisions of this Section
2(b), the inability of the Company to reserve a sufficient number of shares of
common stock underlying the warrants until shareholder approval of an increase
in the Company’s authorized shares of common stock is obtained, etc.). The
Placement Agent Warrants and any Additional Warrants issued will be exercisable
six months following the date of their issuance at a price per share of Common
Stock of $1.13; and will contain traditional anti-dilution protection (for stock
dividends and splits and recapitalizations), a cashless exercise feature, and
shall have a term of five years from the date they become exercisable. The
warrants shall not provide for “price protection” nor shall they contain
registration rights.

 

C. Offering Expenses. The Company agrees to pay all costs, fees and expenses
incurred by the Company in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation: (a) all filing fees and expenses and
disbursements relating to the registration or qualification of the Securities
under the “blue sky” securities laws of such states and other jurisdictions as
the Placement Agent may reasonably designate (including, without limitation, all
filing and registration fees, and reasonable fees and disbursements of “blue
sky” counsel, which will be the Company’s counsel); (b) the fees and expenses of
the Company’s legal counsel and other agents and representatives; and (c) the
Placement Agent’s legal and diligence expenses, up to an aggregate amount of
$25,000. The Company agrees to wire to Placement Agent such $25,000 amount upon
the Closing; provided, however, that in the event that the Offering is
terminated, the Company agrees to reimburse the Placement Agent for up to
$25,000.

 

 2 

 

 

D. Tail; Right of First Refusal. The Placement Agent shall be entitled to all
fees per this section with respect to any public or private offering or other
financing or capital-raising transaction of any kind other than pursuant to the
Subscription Documents (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors whom the Placement Agent had
introduced to the Company and who conducted discussions with the Company, if
such Tail Financing is consummated at any time during a period of nine (9)
months from the Closing. If the Closing occurs, the Company grants the Placement
Agent the right of first refusal (“ROFR”) (i) to act as the lead placement
agent, for any and all future equity, equity-linked or debt (excluding
commercial bank debt) private offerings of the Company, or any successor to or
any subsidiary of the Company, through December 30, 2020, and (ii) beginning May
3, 2020, to act as the lead managing underwriter or book runner, or as lead
placement agent, for any and all future equity, equity-linked or debt public
offerings of the Company, or any successor to or any subsidiary of the Company
through the close of business on December 30, 2020 (excluding commercial bank
debt and securities purchased by strategic investors engaged in business with
the Company). The Placement Agent shall have the sole right to determine whether
or not any other broker dealer shall have the right to participate in any such
offering and, with the mutual agreement of the Company, the economic terms of
any such participation.

 

3. Description of the Offering.

 

The Securities to be offered directly to one or more investors (each, an
“Investor” or “Purchaser” and, collectively, the “Investors” or the
“Purchasers”) in the Offering shall be preferred stock, warrants and/or common
stock of the Company, $.001 par value, (the “Common Stock” or the “Securities”).
The Company will offer the Securities on a “best efforts” basis. The Securities
Purchase Agreements, all ancillary agreements and documents and all exhibits
attached thereto to be entered into on or about the date hereof (collectively,
the foregoing are referred to as the “Subscription Documents”). If the Company
shall default in its obligations to deliver Securities to Purchasers whose offer
it has accepted, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim, damage or expense arising from or as a result
of such default by the Company under this Agreement.

 

4. Delivery and Payment; Closing.

 

Investors purchasing Securities shall by check or wire transfer pay for such
Securities as set forth in the Subscription Documents. The Closing shall occur
at such place as shall be agreed upon by the Placement Agent and the Company. In
the absence of an agreement to the contrary, each Closing shall take place at
the offices of Schiff Hardin LLP, 901 K Street, NW, Suite 700, Washington, DC
20001. Deliveries of the documents with respect to the purchase of the
Securities, if any, shall be made at the offices of Schiff Hardin, LLP, 901 K
Street, NW, Suite 700, Washington, DC 20001 on the Closing Date. All actions
taken at a Closing shall be deemed to have occurred simultaneously.

 

5. Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on July 31, 2020, unless extended by mutual consent of the
parties (the “Exclusive Term”). Notwithstanding anything to the contrary
contained herein, any provision in this Agreement concerning or relating to
confidentiality, indemnification, contribution, advancement, the Company’s
representations and warranties and the Company’s obligations to pay fees and
reimburse expenses will survive any expiration or termination of this Agreement.
If any condition specified in Section 8 is not satisfied when and as required to
be satisfied, this Agreement may be terminated by the Placement Agent by notice
to the Company at any time on or prior to a Closing Date, which termination
shall be without liability on the part of any party to any other party, except
that those portions of this Agreement specified in Section 19 shall at all times
be effective and shall survive such termination. Notwithstanding anything to the
contrary in this Agreement, in the event that this Agreement shall not be
carried out for any reason whatsoever, within the time specified herein or any
extensions thereof pursuant to the terms herein, the Company shall be obligated
to pay to the Placement Agent their actual and accountable out-of-pocket
expenses related to the transactions contemplated herein, in an amount not
exceeding $25,000, then due and payable and upon demand the Company shall pay
the full amount thereof to the Placement Agent; and provided, however, that such
expense cap in no way limits or impairs the indemnification and contribution
provisions of this Agreement. The Company will issue a press release acceptable
to the Placement Agent announcing the Closing of the Offering and identifying
Dawson as the sole placement agent in the offering.

 

 3 

 

 

6. Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7. Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement and each Closing
Date, the Company represents, warrants and covenants to the Placement Agent
that:

 

A. Blue Sky Qualifications. The Company shall use its best efforts, in
cooperation with the Placement Agent, if necessary, to qualify the Securities
for offering and sale under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Placement Agent may designate
and to maintain such qualifications in effect so long as required to complete
the distribution of the Securities; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

 

B. No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.

 

C. No Integrated Offering. None of the Company or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company under any applicable stockholder
approval provisions. None of the Company, its affiliates, nor any person acting
on their behalf will take any action or steps that would require registration of
the issuance of any of the Securities under the Securities Act or cause the
offering of any of the Securities to be integrated with other offerings of
securities of the Company.

 

D. Regulation D Compliance. None of the Company or the Company’s directors,
executive officers or, to the Company’s knowledge, its affiliates is a “bad
actor” as defined in Rule 506(d) of the Securities Act.

 

E. Independent Accountants. To the knowledge of the Company, the Company’s
independent auditor (the “Auditor”), is an independent registered public
accounting firm as required by the Securities Act and the regulations thereunder
(“Securities Act Regulations”) and the Public Company Accounting Oversight
Board. The Auditor has not, during the periods covered by the financial
statements included in the Subscription Documents, provided to the Company any
non-audit services, as such term is used in Section 10A(g) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”).

 



 4 

 

 

F. Financial Statements. The financial statements, including the notes thereto
and supporting schedules included in the Subscription Documents, fairly present
in all material respects the financial position and the results of operations of
the Company at the dates and for the periods to which they apply; and such
financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), consistently applied throughout the periods
involved (provided that unaudited interim financial statements are subject to
year-end audit adjustments that are not expected to be material in the aggregate
and do not contain all footnotes required by GAAP). Except as disclosed in the
Subscription Documents, (a) the Company has not incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock, (c) there has not been any change in the capital
stock of the Company (other than (i) grants under any stock compensation plan
and (ii) shares of common stock issued upon exercise or conversion of option,
warrants or convertible securities described in the Subscription Documents), and
(d) there has not been any Material Adverse Change in the Company’s long-term or
short-term debt. “Material Adverse Change” means a material adverse change in
the financial position or results of operations of the Company, or any change or
development that, singularly or in the aggregate, would involve a material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company.

 

G. Authorized Capital; Options, etc. The Company had, at the date or dates
indicated in the Subscription Documents the duly authorized, issued and
outstanding capitalization as set forth therein. Except as set forth in, or
contemplated by, the Subscription Documents or the Company’s filings with the
SEC (the “SEC Reports”), on the Closing Date there will be no stock options,
warrants, or other rights to purchase or otherwise acquire any authorized, but
unissued shares of Common Stock of the Company or any security convertible or
exercisable into shares of Common Stock of the Company, or any contracts or
commitments to issue or sell shares of Common Stock or any such options,
warrants, rights or convertible securities.

 

H. Valid Issuance of Securities, etc.

 

  i. Outstanding Securities. All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission with respect thereto, and are
not subject to personal liability by reason of being such holders; and none of
such securities were issued in violation of the preemptive rights of any holders
of any security of the Company or similar contractual rights granted by the
Company. The offers and sales of the outstanding shares of Common Stock were at
all relevant times either registered under the Securities Act and the applicable
state securities or “blue sky” laws or, based in part on the representations and
warranties of the purchasers of such shares, exempt from such registration
requirements.         ii. Securities Sold Pursuant to this Agreement. The
Securities have been duly authorized for issuance and sale and, when issued and
paid for, will be validly issued, fully paid and non-assessable; the holders
thereof are not and will not be subject to personal liability by reason of being
such holders; the Securities are not and will not be subject to the preemptive
rights of any holders of any security of the Company or similar contractual
rights granted by the Company; and all corporate action required to be taken for
the authorization, issuance and sale of the Securities has been duly and validly
taken.

 

I. Validity and Binding Effect of Agreements. This Agreement has been duly and
validly authorized by the Company, and, when executed and delivered, will
constitute, the valid and binding agreement of the Company, enforceable against
the Company in accordance with its respective terms, except: (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under the federal
and state securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

J. No Conflicts, etc. The execution, delivery and performance by the Company of
this Agreement, and all ancillary documents, the consummation by the Company of
the transactions herein and therein contemplated and the compliance by the
Company with the terms hereof and thereof do not and will not, with or without
the giving of notice or the lapse of time or both: (i) result in a breach of, or
conflict with any of the terms and provisions of, or constitute a material
default under, or result in the creation, modification, termination or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to the terms of any agreement or instrument to which the
Company is a party; (ii) result in any violation of the provisions of the
Company’s Articles of Incorporation (as the same may be amended or restated from
time to time, the “Charter”) or the by-laws of the Company (as the same may be
amended or restated from time to time, the “Bylaws”); or (iii) violate any
existing applicable law, rule, regulation, judgment, order or decree of any
governmental agency or court, domestic or foreign, having jurisdiction over the
Company or any of its assets or business (each, a “Governmental Entity”), as of
the date hereof, except in the cases of clauses (i) and (iii) for such breaches,
conflicts or violations which would not reasonably be expected to have a
Material Adverse Change.

 

 5 

 

 

K. Regulatory. Except as described in the SEC Reports or as would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Change, the Company: (A) is and at all times has been in compliance with all
statutes, rules, or regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product manufactured or distributed by the Company (“Applicable Laws”),
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Change; (B) has not received any notice of adverse
finding, warning letter, or other similar correspondence or notice from any
other Governmental Entity alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and the Company is not in material violation of any term of any such
Authorizations, in each case except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (D) has not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received written notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission);
and (G) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, or other notice or action relating to
the alleged lack of safety of any product or any alleged product defect or
violation and, to the Company’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action.

 

L. No Defaults; Violations. No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not (i) in violation of any term or
provision of its Charter or Bylaws, or (ii) in violation of any franchise,
license, permit, applicable law, rule, regulation, judgment or decree of any
Governmental Entity applicable to the Company.

 

M. Corporate Power; Licenses; Consents.

 

  i. Conduct of Business. The Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business purpose as
described in the Subscription Documents.         ii. Transactions Contemplated
Herein. The Company has all corporate power and authority to enter into this
Agreement and to carry out the provisions and conditions hereof, and all
consents, authorizations, approvals and orders required in connection therewith
have been obtained. No consent, authorization or order of, and no filing with,
any court, government agency or other body is required for the valid issuance,
sale and delivery of the Securities and the consummation of the transactions and
agreements contemplated by this Agreement, except for any notice filings that
may be required under applicable securities law and except as otherwise
disclosed in the Subscription Documents.

 

 6 

 

 

N. Litigation; Governmental Proceedings. There is no material action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company’s knowledge, threatened against, or
involving the Company or, to the Company’s knowledge, any executive officer or
director.

 

O. Good Standing. The Company has been duly organized and is validly existing as
a corporation and is in good standing under the laws of the State of Nevada as
of the date hereof, and is duly qualified to do business and is in good standing
in each other jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify, singularly or in the aggregate, would not have or reasonably be
expected to result in a Material Adverse Change.

 

P. Insurance. The Company carries or is entitled to the benefits of insurance,
with, to the Company’s knowledge, reputable insurers, and in such amounts and
covering such risks which the Company believes are reasonably adequate, and all
such insurance is in full force and effect. The Company has no reason to believe
that it will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.

 

Q. Finder’s Fees. There are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee by the Company or any Insider with respect to the sale of the Securities
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company’s knowledge, any of its stockholders.

 

R. Foreign Corrupt Practices Act. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any other person acting on behalf of the Company, has, directly or indirectly,
given or agreed to give any money, gift or similar benefit (other than legal
price concessions to customers in the ordinary course of business) to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who was, is, or may be in a position to help or
hinder the business of the Company (or assist it in connection with any actual
or proposed transaction) that (i) might subject the Company to any damage or
penalty in any civil, criminal or governmental litigation or proceeding, (ii) if
not given in the past, might have had a Material Adverse Change or (iii) if not
continued in the future, might adversely affect the assets, business, operations
or prospects of the Company. The Company has taken reasonable steps to ensure
that its accounting controls and procedures are sufficient to cause the Company
to comply in all material respects with the Foreign Corrupt Practices Act of
1977, as amended.

 

S. Compliance with OFAC. Neither the Company nor, to the Company’s knowledge,
any director, officer, agent, employee or affiliate of the Company or any other
person acting on behalf of the Company, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), and the Company will not, directly or
indirectly, use the proceeds of the Offering hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

T. Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

 7 

 

 

U. Officers’ Certificate. Any certificate signed by any duly authorized officer
of the Company and delivered to you or to your counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

 

V. No Labor Disputes. No labor dispute with the employees of the Company exists
or, to the knowledge of the Company, is imminent.

 

W. Intellectual Property Rights. To the Company’s knowledge, the Company has, or
can acquire on reasonable terms, ownership of and/or license to, or otherwise
has the right to use, all inventions, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), patents and patent rights trademarks, service marks and
trade names, copyrights, (collectively “Intellectual Property”) material to
carrying on its businesses as described in the SEC Reports or Subscription
Documents. The Company has not received any correspondence relating to any
Intellectual Property, including notice of: (A) infringement or misappropriation
of, or conflict with, any Intellectual Property of a third party; (B) asserted
rights of others with respect to any Intellectual Property of the Company; (C)
assertions that any Intellectual Property of the Company is invalid or otherwise
inadequate to protect the interest of the Company, that in each case (if the
subject of any unfavorable decision, ruling or finding), individually or in the
aggregate, would have or would reasonably be expected to have a Material Adverse
Change. There are no third parties who have been able to establish any material
rights to any Intellectual Property, except for the retained rights of the
owners or licensors of any Intellectual Property that is licensed to the
Company. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others: (A) challenging the validity,
enforceability or scope of any Intellectual Property of the Company or (B)
challenging the Company’s rights in or to any Intellectual Property or (C) that
the Company materially infringes, misappropriates or otherwise violates or
conflicts with any Intellectual Property or other proprietary rights of others.
All patents issued in the name of, or assigned to, the Company, and all patent
applications made by or on behalf of the Company (collectively, the “Company
Patents”) have been duly and properly filed. The Company is not aware of any
material information that was required to be disclosed to the United States
Patent and Trademark Office (the “PTO”) but that was not disclosed to the PTO
with respect to any issued Company Patent, or that is required to be disclosed
and has not yet been disclosed in any pending application in the Company Patents
and that would preclude the grant of a patent on such application. To the
Company’s knowledge, the Company is the sole owner of the Company Patents.

 

X. Taxes. The Company has filed all returns (as hereinafter defined) required to
be filed with taxing authorities prior to the date hereof or has duly obtained
extensions of time for the filing thereof. The Company has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company, except for such exceptions
as would not be expected, individually or in the aggregate, to have a Material
Adverse Change. The provisions for taxes payable, if any, shown on the financial
statements included in the Subscription Documents are sufficient for all accrued
and unpaid taxes, whether or not disputed, and for all periods to and including
the dates of such consolidated financial statements. Except as disclosed in
writing to the Placement Agents, (i) no issues have been raised (and are
currently pending) by any taxing authority in connection with any of the returns
or taxes asserted as due from the Company, and (ii) no waivers of statutes of
limitation with respect to the returns or collection of taxes have been given by
or requested from the Company. The term “taxes” mean all federal, state, local,
foreign and other net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments or
charges of any kind whatever, together with any interest and any penalties,
additions to tax or additional amounts with respect thereto. The term “returns”
means all returns, declarations, reports, statements and other documents
required to be filed in respect to taxes.

 

 8 

 

 

Y. Employee Benefit Laws. To the extent applicable, the operations of the
Company are and have been conducted at all times in material compliance with the
Employee Retirement Income Security Act of 1974, as amended, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”). No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or its subsidiaries with respect to the Employee Benefit
Laws is pending or, to the knowledge of the Company, threatened.

 

Z. Compliance with Laws. Except as disclosed in the SEC Reports, the Company:
(A) is and at all times has been in compliance with all Applicable Laws, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change; (B) has not received any correspondence from any
Governmental Entity alleging or asserting noncompliance with any Applicable Laws
or any Authorizations; (C) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations, in each case except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change; (D) has not received written notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any Governmental Entity or third party alleging that any
product operation or activity is in violation of any Applicable Laws or
Authorizations and has no knowledge that any such Governmental Entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding; (E) has not received written notice that any
Governmental Entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations; and (F) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and correct in all material respects on
the date filed (or were corrected or supplemented by a subsequent submission).

 

AA. Integration. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of the Securities or any such other securities under the
Securities Act.

 

8. Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of each
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:

 

A. Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to
Placement Agent promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Investors at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Placement Agent on or prior to the Closing Date. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “blue sky”
laws), and the Company shall comply with all applicable federal, state, local
and foreign laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Investors.

 

 9 

 

 

B. Officers’ Certificates.

 

  i. Officers’ Certificate. The Company shall have furnished to the Placement
Agent a certificate, dated the Closing Date, of its Chief Executive Officer, as
provided under the Subscription Documents.         ii. Secretary’s Certificate.
At of the Closing Date the Placement Agent shall have received a certificate of
the Company signed by the Secretary of the Company, dated the Closing Date,
certifying: (i) that each of the Charter and Bylaws is true and complete, has
not been modified and is in full force and effect; (ii) that the resolutions of
the Company’s Board of Directors relating to the Offering are in full force and
effect and have not been modified; and (iii) the good standing of the Company
and its subsidiaries. The documents referred to in such certificate shall be
attached to such certificate.

 

C. No Material Changes. Since the date of the Subscription Documents, no event
or series of events shall have occurred that reasonably would have or result in
a Material Adverse Effect.

 

D. Additional Documents. At the Closing Date, Placement Agent Counsel shall have
been furnished with such documents and certificates letter from the Company’s
counsel allowing the Placement Agent to rely on the opinions issued to the
Investors in the Offering; a letter from the Company allowing the Placement
Agent to rely on all representations and warranties of the Company set forth in
the Subscription Documents; such documents and opinions as they may require in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Placement Agent and Placement Agent Counsel.

 

9. Indemnification and Contribution; Procedures.

 

A. Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its affiliates and each person controlling
such Placement Agent (within the meaning of Section 15 of the Securities Act),
and the directors, officers, agents and employees of the Placement Agent, its
affiliates and each such controlling person (the Placement Agent, and each such
entity or person hereafter is referred to as an “Indemnified Person”) from and
against any losses, claims, damages, judgments, assessments, costs and other
liabilities (collectively, the “Liabilities”), and shall reimburse each
Indemnified Person for all fees and expenses (including the reasonable fees and
expenses of counsel for the Indemnified Persons, except as otherwise expressly
provided in this Agreement) (collectively, the “Expenses”) and agrees to advance
payment of such Expenses as they are incurred by an Indemnified Person in
investigating, preparing, pursuing or defending any actions, whether or not any
Indemnified Person is a party thereto, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in (i) the
Subscription Documents (as from time to time each may be amended and
supplemented); (ii) any materials or information provided to investors by, or
with the approval of, the Company in connection with the marketing of the
Offering, including any term sheets or “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iii)
any application or other document or written communication (in this Section 9,
collectively called “application”) executed by the Company or based upon written
information furnished by the Company in any jurisdiction in order to qualify the
Securities under the securities laws thereof or to file for an exemption from
such requirement or filed with the Commission, any state securities commission
or agency, any national securities exchange; or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, unless such statement or omission was made in reliance
upon, and in conformity with, information provided to the Company in writing
specifically for use in an application or in the Subscription Documents (the
“Placement Agent’s Information”) or unless such Liabilities are determined by a
final order of a court of appropriate jurisdiction to have resulted solely from
the gross negligence or willful misconduct of the person or persons seeking
indemnification for such Liabilities. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with such
Indemnified Person’s enforcement of his or its rights under this Agreement.

 

 10 

 

 

B. Procedure. Upon receipt by an Indemnified Person of actual notice of an
action against such Indemnified Person with respect to which indemnity may
reasonably be expected to be sought under this Agreement, such Indemnified
Person shall promptly notify the Company in writing; provided that failure by
any Indemnified Person so to notify the Company shall not relieve the Company
from any obligation or liability which the Company may have on account of this
Section 9 or otherwise to such Indemnified Person unless such failure to notify
the Company materially and adversely affects the Company’s ability to defend
such action. The Company shall, if requested by the Placement Agent, assume the
defense of any such action (including the employment of counsel designated by
the Placement Agent and reasonably satisfactory to the Company). Any Indemnified
Person shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ separate counsel designated by
the Placement Agent for the benefit of the Placement Agent and the other
Indemnified Persons or (ii) such Indemnified Person shall have been advised that
in the opinion of counsel that there is an actual or potential conflict of
interest that prevents (or makes it imprudent for) the counsel designated by the
Placement Agent and engaged by the Company for the purpose of representing the
Indemnified Person, to represent both such Indemnified Person and any other
person represented or proposed to be represented by such counsel. In either case
described in clause (i) or (ii) of the preceding sentence in which the
Indemnified Persons employ separate counsel, the Company shall not be obligated
to provide reimbursement for the fees and expenses of more than one law firm.
The Company shall not be liable for any settlement of any action effected
without its written consent (which shall not be unreasonably withheld). In
addition, the Company shall not, without the prior written consent of the
Placement Agent, settle, compromise or consent to the entry of any judgment in
or otherwise seek to terminate any pending or threatened action in respect of
which advancement, reimbursement, indemnification or contribution may be sought
hereunder (whether or not such Indemnified Person is a party thereto) unless
such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnified Person, acceptable to such Indemnified
Party, from all Liabilities arising out of such action for which indemnification
or contribution may be sought hereunder and (ii) does not include a statement as
to or an admission of fault, culpability or a failure to act, by or on behalf of
any Indemnified Person. The advancement, reimbursement, indemnification and
contribution obligations of the Company required hereby shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as every Liability and Expense is incurred and is due and payable,
and in such amounts as fully satisfy each and every Liability and Expense as it
is incurred (and in no event later than 30 days following the date of any
invoice therefore).

 

C. Indemnification of the Company. The Placement Agent agrees to indemnify and
hold harmless the Company, its directors, its executive officers and persons who
control the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any and all Liabilities, but only with
respect to (a) untrue statements or omissions, or alleged untrue statements or
omissions made in the Subscription Documents or any amendment or supplement
thereto, in reliance upon, and in strict conformity with, the Placement Agent’s
Information, or (b) Liabilities that are determined by a final order of a court
of appropriate jurisdiction to have resulted solely from the gross negligence or
willful misconduct of the Placement Agent. In case any action shall be brought
against the Company or any other person so indemnified based on the Subscription
Documents or any amendment or supplement thereto, and in respect of which
indemnity may be sought against the Placement Agent, the Placement Agent shall
have the rights and duties given to the Company, and the Company and each other
person so indemnified shall have the rights and duties given to the Placement
Agent by the provisions of Section 9.B. The Company agrees promptly to notify
the Placement Agent of the commencement of any litigation or proceedings against
the Company or any of its executive officers, directors or any person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, in connection with the issuance and sale of
the Securities or in connection with the Subscription Documents.

 

 11 

 

 

D. Contribution. In the event that a court of competent jurisdiction makes a
finding that indemnity is unavailable to an Indemnified Person, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this subsection (D) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(D). For purposes of this paragraph, the relative benefits to the Company, on
the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as:
(a) the total value received by the Company in the Offering, whether or not such
Offering is consummated, bears to (b) the commissions paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.

 

E. Limitation. The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions, except to the extent
that a court of competent jurisdiction has made a finding that Liabilities (and
related Expenses) of the Company have resulted exclusively from such Indemnified
Person’s gross negligence or willful misconduct in connection with any such
advice, actions, inactions or services.

 

F. Survival. The advancement, reimbursement, indemnity and contribution
obligations set forth in this Section 9 shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement.

 

10. Limitation of Dawson’s Liability to the Company.

 

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

 

11. Limitation of Engagement to the Company.

 

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson. The Company agrees that
it will perform and comply with the covenants and other obligations set forth in
any purchase agreement and related transaction documents between the Company and
the Investors in the Offering, if any, and that Dawson will be entitled to rely
on the representations, warranties, agreements and covenants of the Company
contained in any such purchase agreement and related transaction documents as if
such representations, warranties, agreements and covenants were made directly to
Dawson by the Company, provided that no such representations, warranties,
agreements and covenants shall in any way limit or modify the representations,
warranties, agreements and covenants set forth in this Agreement.

 

 12 

 

 

12. Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

13. Confidentiality.

 

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.

 

14. Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

15. Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16. Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17. Use of Information.

 

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to an Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to an Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

 

 13 

 

 

18. Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters; (b) the
price and other terms of the Securities set forth in this Agreement were
established by the Company following discussions and arms-length negotiations
with the Placement Agent and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that the
Placement Agent and its affiliates are engaged in a broad range of transactions
that may involve interests that differ from those of the Company and that the
Placement Agent has no obligation to disclose such interest and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; and (d)
it has been advised that the Placement Agent is acting, in respect of the
transactions contemplated by this Agreement, solely for the benefit of the
Placement Agent, and not on behalf of the Company.

 

19. Survival Of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 5, 9, and 10,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.
The Company and Placement Agent agree to notify each other of the commencement
of any Proceeding against either of them promptly, and, in the case of the
Company, against any of the Company’s officers or directors in connection with
the issuance and sale of the Securities.

 

20. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

21. Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or faxed and confirmed to the parties hereto as follows:

 

If to the Company:

 

Sigma Labs, Inc.

3900 Paseo del Sol

Santa Fe, New Mexico 87507

Attention: Chief Executive Officer

 

 14 

 

 

If to the Placement Agent:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

22. Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement shall be binding upon and inure to the
benefit of both Dawson and the Company and their respective assigns, successors,
and legal representatives. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements, with respect to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of this Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

23. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder
or be considered a third-party beneficiary hereunder.

 

24. Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

25. General Provisions.

 

The Company acknowledges that in connection with the Offering of the Securities
the Placement Agent: (i) has acted at arms-length, are not agents of, and owe no
fiduciary duties to the Company or any other person, (ii) owes the Company only
those duties and obligations set forth in this Agreement and (iii) may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Placement
Agent arising from an alleged breach of fiduciary duty in connection with the
Offering.

 

[Balance of the Page Intentionally Left Blank]

 

 15 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.

 

Very truly yours,       SIGMA LABS, INC.         By: /s/ John Rice   Name: John
Rice   Title: Chief Executive Officer         Agreed and accepted as of the date
first above written.       DAWSON JAMES SECURITIES, INC.         By: /s/ Robert
D. Keyser   Name: Robert D. Keyser, Jr.   Title: Chief Executive Officer  

 

 16 

 

 

